DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Response to Arguments
Applicant’s arguments with respect to claim(s) 2-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive. In response to applicant’ argument with respect to the rejection under 35 USC § 101, the current claim cites matrix multiplication, as the implementation of an image transformation, and a mathematical adding or summation algorithm for selecting dynamic range in encoding. Further in considering the claim as whole, the claim doesn’t suggest any practical usage of the algorithm.

 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 11, 13, 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 12 of U.S. Patent No. 10097834 in view of US 20110243232 A1 ALSHINA; Elena et al. (hereafter Elena), and further in view of US 20110243219 A1 HONG; Yoon-mi et al. (hereafter Hong). Claims 2, 11, 13, 21 contain similar subject matters as that of claims 1, 8, 12 in the above patent. However, the patent fails to disclose Selecting, based on an encoding profile for the input image data, the maximum dynamic range of the transformed data by an offset number added, by circuitry, to the bit depth of the image data, the bit depth corresponding to the encoding profile, encoding the image data based on the maximum dynamic range, wherein the offset number has a number of bits which is less than the bit depth of the image data before the offset number is added to the bit depth of the image data. However, Elena in encoding technology teaches selecting, based on an encoding profile for the input image data, the maximum dynamic range of the transformed data by an offset number added, by circuitry, to the bit depth of the image data, the bit depth corresponding to the encoding profile (i.e.[0081]-[0084], [0139], wherein bit depth is increasing amount or expansion by adding a second bitdepth as offset to a firs original  bitdepth, then leads to expanding of the maximum or limit of dynamic transformation range that is based on color format and prediction, the profile of input video); encoding the image data based on the maximum dynamic range (i.e.[0081]); Hong teaches the offset number has a number of bits which is less than the bit depth of the image data before the offset number is added to the bit depth of the image data (i.e.[0013]), in order to provide a video codec for effectively encoding or decoding the high resolution or high quality video content, as taught by Elena (i.e.[0005]), and enhance accuracy of prediction encoding/decoding, and improve presentation of detailed information, as taught by Hong (i.e.[0006]).



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2, 11, 13, 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nothing more than abstract ideas (such as mathematical algorithms), without significantly more. The claim(s) recite(s) “frequency-transforming input image data to generate an array of frequency-transformed image coefficients by a matrix-multiplication process based on a maximum dynamic range of frequency-transformed data” represents a transformation algorithm with dynamic range as variable and multiplication along with the transforming; “Selecting, based on an encoding profile for the input image data, the maximum dynamic range of the transformed data by an offset number added, by circuitry, to the bit depth of the image data, the bit depth corresponding to the encoding profile” merely is another mathematical assignment (a summation) of multiple variables; further, “encoding the image data” has been exemplified as abstract idea, see  2106.05    Eligibility Step 2B: Whether a Claim Amounts to Significantly More	An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 573 U.S. at 21-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, ‘[w]hat else is there in the claims before us?") (emphasis added)); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non- abstract” ). Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966). This judicial exception is not integrated into a practical application because the claims indicate nothing of practical effect would be cause by execute the mathematical algorithm. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “circuit” in the claim would be any well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6, 8-17, 19-24   is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140301450 A1 Alshina; Elena et al. (hereafter Alshina), in view of US 20110243232 A1 ALSHINA; Elena et al. (hereafter Elena), and further in view of US 20110243219 A1 HONG; Yoon-mi et al. (hereafter Hong).
Regarding claim 2, Alshina discloses A method of encoding image data (i.e.Fig.12) comprising: frequency-transforming input image data to generate an array of frequency-transformed image coefficients by a matrix-multiplication process based on a maximum dynamic range of frequency-transformed data (i.e.Fig.9, [0057], [0192], [0211], [0212], wherein the invert transformer in encoder’s coding unit determiner generates vertical coefficients and horizontal coefficients). 
Alshina fails to disclose Selecting, based on an encoding profile for the input image data, the maximum dynamic range of the transformed data by an offset number added, by circuitry, to the bit depth of the image data, the bit depth corresponding to the encoding profile; encoding the image data based on the maximum dynamic range, the offset number has a number of bits which is less than the bit depth of the image data before the offset number is added to the bit depth of the image data.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Alshina, Elena and Hong before him/her, to modify the method of encoding image data disclosed by Alshina to include the solutions in the same field of endeavor of Elena and Hong, in order to provide a video codec for effectively encoding or decoding the high resolution or high quality video content, as taught by Elena (i.e.[0005]), and enhance accuracy of prediction encoding/decoding, and improve presentation of detailed information, as taught by Hong (i.e.[0006]).
Regarding claims 3, 14, Hong teaches The method as claimed in claim 2, the offset number causing the maximum dynamic range to increase beyond 16 (i.e.[0230]).

Regarding claims 5, 16, 22, Hong teaches The method as claimed in claim 2, wherein the offset number is 5 (i.e.[0133]).  
Regarding claims 6, 17, Hong teaches The method as claimed in claim 2, wherein the offset number is 6 (i.e.[0133]).  
Regarding claim 8, Hong teaches The method as claimed in claim 2, further comprising using a frequency transform matrix with a precision of 14 bits for an encoding profile having a bit depth of 16 bits (i.e.[0050]-[0051]).
Regarding claims 9, 12, 19, 23, Hong teaches The method as claimed in claim 2, wherein For at least one encoding profile the maximum dynamic range is capped at a threshold number and for at least one other encoding profile, the maximum dynamic range is increased beyond the threshold by the offset number (I.e.[0052]-[0053]).
Regarding claims 10, 20, 24, Alshina discloses A non-transitory storage medium including computer program instructions, which when executed by a computer causes the computer to perform the method of claim 9 (i.e.[0350]).
Regarding claims 11, 13, see the rejection for claim 2.
Regarding claim 21, see the rejection for claim 2, Alshina further discloses decode the image data using the maximum dynamic range (i.e.[0005]).
Claims 7, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alshina, in view of Elena and Hong, and further in view of US 20140241418 A1 GARBAS; Jens-Uwe et al. (hereafter Garbas).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Alshina, Elena, Hong and Garbas before him/her, to modify the method of encoding image data disclosed by Alshina to include the solutions in the same field of endeavor of Elena, Hong and Garbas, in order to provide a video codec for effectively encoding or decoding the high resolution or high quality video content, as taught by Elena (i.e.[0005]), and enhance accuracy of prediction encoding/decoding, and improve presentation of detailed information, as taught by Hong (i.e.[0006]), and to overcome the limited capabilities for inter-layer prediction parameter estimation and the useful side information is inefficiently coded, as taught by Garbas (i.e.[0005]).








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671.  The examiner can normally be reached on Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY Y. LI/Primary Examiner, Art Unit 2487